            Case 2:20-cv-01331-PLD Document 1 Filed 09/08/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ALTHEA FORBES,                                    :
                                                   :
                 Plaintiff,                        :
                                                   :
         v.                                        : CASE NO.      2:20-cv-1331
                                                   :
 PORTFOLIO RECOVERY                                :
 ASSOCIATES, LLC,                                  :
                                                   :
                 Defendant.                        :
                                                   :


                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that on this date, Defendant Portfolio Recovery Associates,

LLC hereby removes the above-captioned matter to this Court from the Court of Common Pleas

of Allegheny County, Pennsylvania and in support thereof avers as follows:

       1.      Portfolio Recovery Associates, LLC is a defendant in a civil action originally

commenced by Praecipe for Writ of Summons on or about April 16, 2020 in the Court of Common

Pleas of Allegheny County, Pennsylvania titled Althea Forbes v. Portfolio Recovery Associates,

LLC and docketed to Case No. GD-20-005130.

       2.      Plaintiff filed her Complaint on July 17, 2020.

       3.      The removal is timely under 28 U.S.C. § 1446(b). PRA received service of

Plaintiff’s Complaint by certified mail on August 7, 2020.

       4.      Pursuant to 28 U.S.C. § 1446, attached here as Exhibit A are copies of all process,

pleadings, and orders filed in the state court action.




                                                  1
            Case 2:20-cv-01331-PLD Document 1 Filed 09/08/20 Page 2 of 3




       5.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331,

in that Plaintiff has filed claims against PRA alleging violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq.

       6.      On this date, PRA has provided notice of this Removal to counsel for Plaintiff and

to the Court of Common Pleas of Allegheny County, Pennsylvania.

       WHEREFORE, Defendant Portfolio Recovery Associates, LLC respectfully removes this

case to the United States District Court for the Western District of Pennsylvania.



                                      Respectfully submitted,

                                      MESSER STRICKLER, LTD.

                              By:     /s/ Lauren M. Burnette
                                      LAUREN M. BURNETTE, ESQUIRE
                                      PA Bar No. 92412
                                      12276 San Jose Blvd.
                                      Suite 718
                                      Jacksonville, FL 32223
                                      (904) 527-1172
                                      (904) 683-7353 (fax)
                                      lburnette@messerstrickler.com
                                      Counsel for Defendant

Dated: September 8, 2020




                                                2
           Case 2:20-cv-01331-PLD Document 1 Filed 09/08/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I certify that on September 8, 2020, a true copy of the foregoing document was served as

follows:

 Via Email and U.S. Mail, Postage Prepaid          Via Electronic Filing
 Joshua P. Ward, Esq.                              Court of Common Pleas
 Kyle Steenland, Esq.                              Allegheny County
 The Law Firm of Fenters Ward                      414 Grant St.
 201 South Highland Avenue                         Pittsburgh, PA 15219
 Suite 201
 Pittsburgh PA 15206
 JWard@FentersWard.com
 KSteenland@FentersWard.com
 Counsel for Plaintiff




                                    MESSER STRICKLER, LTD.

                             By:    /s/ Lauren M. Burnette
                                    LAUREN M. BURNETTE, ESQUIRE
                                    PA Bar No. 92412
                                    12276 San Jose Blvd.
                                    Suite 718
                                    Jacksonville, FL 32223
                                    (904) 527-1172
                                    (904) 683-7353 (fax)
                                    lburnette@messerstrickler.com
                                    Counsel for Defendant

Dated: September 8, 2020




                                               3
